DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-15, 26-30, and 43-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 6 were amended to recite a control processor that ensure liquid will flow through the membrane cavity to adjust the temperature of the substrate during the processing of the substrate. Claim 26 was amended to recite that the method for cooling a substrate during CMP include the step of flowing the liquid within the membrane cavity to adjust the temperature of the substrate during the processing of the substrate. These amendments necessitated the introduction of the prior art of Saito et al (US 2005/020888). See the examiner’s marked up copy of Fig. 4 of Saito et al below.


    PNG
    media_image1.png
    508
    453
    media_image1.png
    Greyscale


Claim Interpretation

The term “control processor” is interpreted as a process controller as this interpretation is supported in the original specification in [0098] and [0101].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, 26-28, 30, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchel et al (US 6,056,632) in view Saito et al (US 2005/020888).
 Regarding claims 1 and 43:	 Mitchel et al teaches a substrate carrier head 10, comprising: a carrier body (carrier plate 14); a substrate retainer (retaining ring 40) attached to the carrier body, the substrate retainer comprising an aperture configured to receive a substrate; a resilient membrane 46 having a first surface configured to contact a surface of the substrate and a second surface opposing the first surface; a membrane cavity 58 formed along the second surface; an inlet configured to allow liquid to flow into the membrane cavity; and an outlet configured to allow liquid to flow from the membrane cavity. See col. 5 lines 36-59 of Mitchel et al where the pressurized fluid  can be gas and/or liquid. See the examiner’s marked copy of Fig. 1 of Mitchel et al below and see also resilient membranes 122,  134 156 in Figures 4-8 of Mitchel et al. Note the apparatus of Mitchel et al is used for CMP.

	The prior art of Michel et al fails to teach a liquid flow controller as recited in claim 1.

The prior art of Saito teaches a substrate holding apparatus (carrier/top ring 104) used to accurately control the temperature of the wafer see abstract. The carrier of Saito et al features a membrane with a cavity (air bag) where the pressure via regulators 125/5 and flow rate control (via flow regulating valves 5 including a speed controller 6 /control processor see [0038]) of the temperature control fluid (gas or liquid according to [0020]) to the cavity is discussed in [0014] – [0016] and [0038] – [0053]. The motivation to modify the apparatus of Mitchel et al with flow rate control and pressure regulation of Saito et al is that these structures enhance process control of the apparatus of Mitchel et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the CMP apparatus of Mitchel et al to provide a structure to pressure adjustment and flow rate of the liquid as suggested by the prior art of Saito et al.  See the examiner’s marked up copy of Fig. 4 of Saito et al above.
Regarding claim 2: The substrate carrier head of Claim 1, wherein the outlet is located at a farther radial position from a center of the carrier body than the inlet.  See the examiner’s interpretation as Fig. 3 of Mitchel et al is marked up below.

Regarding claim 3:	The substrate carrier head of Claim 2, wherein the inlet is located at approximately the center of the carrier body.  See the examiner’s interpretation as Fig. 3 of Mitchel et al is marked up below. See also Fig. 2 which illustrates fluid from bore flows into 25/36,then cavity 58 which sources apertures 50 of the resilient membrane.

Regarding claim 4:	The substrate carrier head of Claim 1, further comprising: a secondary resilient membrane having a width that is less than a width of the resilient membrane.  The substrate carrier head of Mitchel et al can also be constructed of a plurality of sheets as illustrated in Figs. 4-8 see col. 7 lines 12- col. 8 line19. Resilient membrane 122 (main resilient membrane) and balloon like resilient membrane 156 (interpreted as the second resilient membrane) see Fig. 8 and col. 8 lines 10-19 of Mitchel et al.
Regarding claim 5:	The substrate carrier head of Claim 1, further comprising a liquid tight seal between the resilient membrane and the carrier body. See the discussion of flexible sealing ring 16 in col 4 lines 30-34. The discussion of sealing against leaks is also recited in col. 6 35-56 of Mitchel et al.

Regarding claim 26:	A method for cooling a substrate during chemical mechanical polishing (CMP) of the substrate, the method comprising: retaining a substrate within an aperture of a substrate retainer, the substrate retainer attached to a carrier body of a carrier head; supplying a liquid to a membrane cavity within the carrier head; and flowing the liquid within the membrane cavity along a first surface of a resilient membrane. See the rejection of claim 1 above esp., see col. 5 lines 36-59 of Mitchel et al where the pressurized fluid  can be gas and/or liquid. See the examiner’s marked copy of Fig. 1 of Mitchel et al below and see also resilient membranes 122,  134 156 in Figures 4-8 of Mitchel et al.

Regarding claim 28:	The method of Claim 26, further comprising: flowing the liquid through an inlet into the membrane cavity; and flowing the liquid through an outlet from the membrane cavity. See the examiner’s interpretation as Fig. 3 of Mitchel et al is marked up below.


Examiner’s marked up copy of Figs. 1 and 3 of Mitchel et al


    PNG
    media_image2.png
    312
    598
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    370
    643
    media_image3.png
    Greyscale



Regarding claims 6, 7, 9, 10, 12-15, 27:	
The teachings of Mitchel et al were discussed above. Note Mitchel et al alludes to the control of the pressure, but does not specifically recite one or more regulators as claimed. See the paragraph joining columns 9 and 10, col. 10 lines 23-45.
Namely, the prior art of Mitchel et al fails to teach regarding claims 6, 15, and 25 one or more regulators where the pressure of the liquid is regulated through the membrane cavity.
Recall, the prior art of Saito teaches a substrate holding apparatus (carrier/top ring 104) used to accurately control the temperature of the wafer see abstract. The carrier of Saito et al features a membrane with a cavity (air bag) where the pressure via regulators/control units 5/125 see [0012], [0038], [0039] and flow rate control (via flow regulating valves 5 including a speed controller 6 /control processor see [0038]) of the temperature control fluid (gas or liquid according to [0020]) to the cavity is discussed in [0014] – [0016] and [0038] – [0053]. The motivation to modify the apparatus of Mitchel et al with flow rate control and pressure regulation of Saito et al is that these structures enhance process control of the apparatus of Mitchel et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the CMP apparatus of Mitchel et al to provide a structure to pressure adjustment and flow rate of the liquid as suggested by the prior art of Saito et al. 
Regarding claim 12:	See [0038] of Saito et al where the fluid source and it is recited that the cooling source can be a liquid, gas, and/or mix of the liquid.
Regarding claim 13:	The substrate carrier head of Mitchel et al can also be constructed of a plurality of sheets as illustrated in Figs. 4-8 see col. 7 lines 12- col. 8 line19. Resilient membrane 122 (main resilient membrane) and balloon like resilient membrane 156 (interpreted as the second resilient membrane) see Fig. 8 and col. 8 lines 10-19 of Mitchel et al.
Regarding claim 14: The second resilient membrane is balloon-like such that is it is imperforated interpreted as having no perforations/holes see [0119] of specification of the present invention for clarification of the term. Balloon-like insinuated no perforations so that it can remain seal and act as a balloon see col. 8 lines 10-19 of Mitchel et al.

Regarding claims 11, 30, 44 and 45:
The teachings of Mitchel et al were discussed above.
Mitchel et al fails to teach a heat exchanger as recited in claims 11 and 30 of the present invention.
The prior art  of Saito et al teaches a heat exchanger in [0023], [0038]. and [0039]. It would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Mitchel et al with the heat exchanger Saito et al in order to adjust the process liquid as desired which will consequently adjust the temperature of the substrate as suggested by Saito et al.

Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchel et al (US 6,056.632) in view of Saito et al (US 2005/020888) as applied to claims 11-7, 9-15, 26-28, 30, and 43-45 above, and further in view of Kimura (US 2001/0034198).
The combined teachings of Mitchel et al and Saito et al were discussed above.
The combination fails to teach the recirculate the liquid to flow from the outlet back into the inlet.
The prior art of Kimura teaches a polishing apparatus where the fluid recirculated to flow from the outlet into the inlet (see the in/out arrow of the pressure fluid source over recess 38). According to the abstract and as illustrated by the Figures the pressure supply device of Kimura provides for positive or negative pressure as desired. See [0022]-[0028].  Further modifying the apparatus of Michel et al as modified by Saito et al with the recirculation of liquid as suggested by Kimura improves the efficiency of the apparatus in that the liquid is reused, but also allows for enhanced adjustment of the pressure which supports the wafer during CMP.
Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Michel et al as modified by Saito et al with the recirculation of liquid as suggested by Kimura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Black et al (US 6,077,151) teaches a temperature control carrier head for CMP where  a fluid is supplied from a temperature controlled fluid container 29 through the flexible membrane 16 to provide temperature control of the wafer 17 see Figs. 1 and 2.
Yasuda et al (US 2013/0136884) teaches an elastic membrane 4 where fluid is provided to the membrane cavity (pressure chambers 5) and a controller 33 is provided to control the flow of the fluid see Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716